Mr. President, the session of the
General Assembly over which you are presiding marks the
last to be held this century. We are about to turn a new leaf
in history. It is, therefore, a time for reflection, a time to
reap our lessons and draw our conclusions. It is also a time
to reorganize our goals, priorities and our agenda for the
next century.
Therefore, there is a recurrent theme throughout this
session. We all try to assess what we have achieved and
where we have failed in the twentieth century. As we look
back on our performance, we observe that within every
success story, we also somehow had our failures.
The twentieth century has witnessed unprecedented
scientific progress. These achievements, however, were not
used solely to advance the human cause and to improve the
quality of life. To a very large extent, these scientific and
technological innovations were also used as instruments for
the destruction of life. Throughout the century, there was an
enormous accumulation of wealth. But the vast majority of
the world's population is deprived of this wealth. Poverty,
and sometimes even hunger, is still their fate.
This century has produced great intellectual
achievements and depth. But it has also been the stage of
distorted ideologies which produced tyrannies and
sometimes encouraged practices like ethnic cleansing. In
other words, while the twentieth century created technology
and generated material and intellectual wealth, it could not
organize the means to put them totally to the service of
humanity as a whole. This is our failure. This is the
challenge we face. This is what we must overcome.
The global issues we face, whether political,
economic, social or environmental, will from now on
require further intensification of our concerted efforts. As
the primary forum for international cooperation, the
United Nations will continue to be the focal point of our
collective endeavours.
The wealth of experience accumulated by the United
Nations, together with the plans of action devised to
address the challenges we face, must now be put to more
effective use. The millennium summit next year should
provide the guidance needed to place our assets to work
more efficiently in the twenty-first century.
A little over a month ago, one of the deadliest
earthquakes of the century struck the northwest of
Turkey. This is the most populous region of my country.
The devastating quake claimed more than 15,000 lives,
and thrice as many were wounded. It left about half a
million people homeless. We have, undoubtedly, derived
great fortitude from the exemplary display of solidarity
and the swift response of the international community.
The best qualities of human nature were at work: sharing
the other's agony and lending a hand to help heal and to
reconstruct.
I would like to convey the gratitude of the
Government and the people of Turkey to all Members,
the international community, the United Nations system,
along with the numerous volunteers and individuals who
stood with us at our most trying hour.
We express our deep feelings of sympathy for and
solidarity with those affected by the earthquake near
Taipei. In the face of the recent wave of earthquakes, we
believe this Organization can take a further step with
regard to natural disasters. This would be in keeping with
the greater role of the United Nations in our lives. That
is why my country, together with our neighbour Greece,
which also suffered a similar calamity recently, is
introducing a draft resolution to the General Assembly.
This was eloquently announced by my Greek counterpart,
George Papandreou, yesterday in the General Assembly.
We hope that it will receive Members' support.
On the eve of the twenty-first century, Turkey looks
forward to enhancing its contribution to international
peace and stability. At the epicentre of Eurasia, it aspires
to broaden the scope of cooperation and prosperity, while
it continues in its traditional role of connecting continents
and civilizations.
37


More specifically, Turkey is actively involved in the
efforts to secure peace and stability in the Balkans, the
Middle East, the southern Caucasus region and Central
Asia. We also partake in their democratic and economic
development efforts. Turkey enjoys the vast potential of
historical and cultural affinities with many of the countries
in the Caucasus region and Central Asia. We will work for
the resolution of the various conflicts in the region and
continue to foster ever closer relations with all of them.
Cooperation can rapidly lead the peoples of this region
to higher levels of wealth and prosperity. Central Asia will
certainly witness tremendous economic development, given
its rich human and natural resources. Turkey, lying at the
hub, will become an energy terminal, connecting in more
ways than one, the wealth and resources of Eurasia. We see
the mega-projects of the next century realized in our
country and our region.
We are committed to the vision of a peaceful,
democratic, and prosperous future in south-eastern Europe.
We will continue to bring forth our resources and
contributions to that end. The need for a large-scale and
long-term stabilization and reconstruction programme for
the entire region, and more urgently for Kosovo, is evident.
We therefore welcome the stability pact for South-Eastern
Europe. In this context, it is important that the agreements
and arrangements on Kosovo are fully implemented, along
with the continuation of support and assistance to Albania
and Macedonia.
As the wounds of the Bosnian tragedy are yet to be
healed, the provisions of the Dayton Peace Agreement must
be strictly observed and implemented.
The tragedies in the Balkans have taught us to be
absolutely cautious and balanced in addressing conflict,
whether ethnic or otherwise. We do not have the luxury of
acting upon selective memory or one-sided preferences. We
cannot afford to impose solutions that do not correspond to
the realities and to the aspirations of the peoples concerned.
A case in point is Cyprus. Until 1974 the Turkish
Cypriots suffered a great deal in protecting their legitimate
rights and interests. There can be no return to those dark
days. A just and lasting compromise in Cyprus today can
only be based upon the existing realities. There are two
separate peoples, two separate States in Cyprus. These two
States should be able to solve their differences through their
own free will. In the meantime, there could be steps to
improve the atmosphere between the two sides by lifting
the unjust embargo on the Turkish Cypriots and by also
adopting deconfrontational measures, as proposed by the
United Nations Secretary-General.
On our part, we believe that the confederation
proposal provides the basis for a realistic and viable
settlement in Cyprus.
We are encouraged by the recent developments in
the Middle East peace process. Once mutual tolerance and
understanding start to fully reign over this region, we
believe all nations will display fully their historic
economic capabilities and their wisdom. My country will
continue to actively support the aim of reaching lasting
peace and security in the Middle East.
Following an exchange of letters with my Greek
counterpart, George Papandreou, about three months ago,
our two countries, Turkey and Greece, initiated joint
committees to work on specific issues. Since then high-
ranking officials of the Foreign Ministries held two
rounds of meetings and explored the possibilities of
promoting cooperation. Committees were mandated in the
fields of tourism, environment, trade, culture, regional
cooperation and the fight against organized crime, illegal
immigration, drug trafficking and terrorism.
Both sides are agreed that there is scope for further
cooperation in these fields and identified specific projects
to this end. Turkey has the will to carry this process to
other spheres of our relationship. Following the
earthquakes that struck the two countries, the emotions
and solidarity displayed by the Turkish and Greek peoples
demonstrate that the two peoples will not accept
confrontation and tension as a way of life, and that they
prefer friendship. This powerful message of our peoples
will help our Governments to move forward with greater
confidence.
Turkey will this year host the last summit of the
century. The Organization for Security and Cooperation
in Europe (OSCE) summit to be held in Istanbul in
November will set the stage for important decisions. The
outcome will play a significant role in shaping the future
security and cooperation architecture in the Eurasian
landscape.
Our political resolve to promote peace and stability
over such a wide horizon is on record. Given the
opportunity, we are prepared to take upon ourselves even
greater responsibilities.
38


Turkey has presented its candidature for membership
on the United Nations Security Council for 2001-2002. We
want to contribute to the making of the next millennium as
a member of the Council. We ask for Members' support.
The compelling lesson to be drawn from the twentieth
century is that our highest priority should be the protection
of the dignity of humankind and the enhancement of the
quality of life. Whether it is to halt aggression, to stop
crimes against humanity, to purge societies of racist and
xenophobic tendencies, of cultural and religious intolerance,
to combat international terrorism, to provide humanitarian
assistance, to bridge the gap between the rich and the poor
or to secure sustainable economic and social development,
we should act as an international coalition — that is, as the
United Nations.
Let us make the twenty-first century the new age of
nations united for a more humane and prosperous era for
all.










